DETAILED ACTION
In application filed on 08/29/2019, Claims 1-15 are pending. Claims 1-13 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-11 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ratto et al. (US20160150995A1). 
Regarding Claim 1, Ratto teaches a method for determining a non-therapeutic treatment of an oral cavity, the method comprising:

determining a respiratory-air load in response of the measured concentration of volatile organic constituents (Para 0039, measures concentration, Para 0063, fig. 10A; Para 0028, breath analysis device 100 measures the concentration of chemicals in the mouth that are indicative of poor-smelling breath and/or poor oral hygiene); and 
determining a non-therapeutic treatment of the oral cavity in response to the respiratory-air load (Para 0007, 0039, determine breath quality, Fig. 10B; Para 0028, breath analysis device measures concentration indicative of poor-smelling breath and/or poor oral hygiene; recommendation based upon respiratory air load of VSCs to brush teach with tooth paste which is an oral hygiene product (para 0064).
determining a success of the non-therapeutic treatment on the basis of a plurality of subsequent respiratory-air loads (Para 0064, the user interface 1000 may suggest the user to brush their teeth…the user interface 1000 may suggest the user to drink more water; Para 0065, the client device 120 determines suggestions based on multiple breath analysis results… suggest the user to visit a dental hygienist; Para 0066-0067, providing a oral quality score, based on both the VSC concentration and the relative humidity of the breath sample); and
displaying the success of the non-therapeutic treatment to a user (Para 0065-0066, using the user interface 1000; Figs. 10A and 10B, user interface 1050)


Regarding Claim 3, Ratto teaches a method according to claim 1, wherein the measurement of volatile constituents includes a measurement of a concentration of volatile organic constituents in the exhaled air (Para 0028, breath analysis device 100 measures the concentration of chemicals in the mouth that are indicative of poor-smelling breath and/or poor oral hygiene).
Regarding Claim 4, Ratto teaches a method according to Claim 1, wherein the measurement of volatile constituents includes a measurement of a concentration of one or more sulphur compounds (Fig. 10A, H2S concentration) and/or nitrogen compounds. The claimed “or more...” and “and/or” is interpreted as optional. 
Regarding Claim 6, Ratto teaches a method according to claim 1, further comprising displaying a specification of the determined non-therapeutic treatment on a display (Para 0064-0065, Fig. 10A, suggestions to user).
Regarding Claim 7, Ratto teaches a method according to claim 1, wherein the non-therapeutic treatment includes use of an oral hygiene product (Para 0064-0065, using a brush, using dental hygiene service/dental care, drinking water). 
Regarding Claim 9, Ratto teaches a method according to claim 1, wherein the non-therapeutic treatment is determined on the basis of personal information relating to the user for whom the respiratory-air load is determined (Para 0066).
Regarding Claim 10, Ratto teaches a method according to claim 1, wherein the personal information includes one or more items of information regarding age, gender, 
Regarding Claim 11, Ratto teaches a method according to claim 1, wherein the non-therapeutic treatment is determined on the basis of a success of one or more non-therapeutic treatments in one or more other users (Para 0064-0065, determines suggestions based on results from analyses). The claimed “or more other users” is interpreted as optional. 
Regarding Claim 13, Ratto teaches a method according to claim 1, comprising storing the determined respiratory-air load on a server (Para 0058, the breath analysis device 100 to be stored in the storage device). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Ratto et al. (US20160150995A1) in view of Hao et al. (US20150265183A1)
Regarding Claim 5, Ratto teaches a method according to Claim 1, wherein the measurement of volatile constituents includes a measurement of a concentration of volatile constituents (Fig. 10A, H2S concentration) by means of a redox sensor, a photoionisation detection (PID) sensor or on the basis of gas chromatography (GC), or a combination of two or more thereof.
Ratto does not teach “redox sensor, a photoionisation detection (PID) sensor or on the basis of gas chromatography (GC), or a combination of two or more thereof”
Hao teaches “on the basis of gas chromatography (GC)” (Para 0058-0060)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ratto to incorporate “gas chromatography (GC)” as taught by Hao, motivated by the need for determining an amount of the separated at least one oral malodor component using mass spectrometry to provide a quantification representing an amount of the at least one oral malodor component in the respective sample of exhaled breath (Para 0058-0060). Doing so allows for the analysis to utilize the advantages such as high sensitivity and the high resolution associated GC instrumentation. 


Ratto does not teach “chemical composition”
Hao teaches “chemical composition” (Para 0054-0055)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ratto to incorporate “chemical composition” as taught by Hao, motivated by the need for the oral care compositions to comprise carbonyl compounds such as aldehydes and ketones in order to convert the sulfide compounds into less odorous compounds (Para 0054). Doing so allows for oral care composition to reduce oral malodor. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Ratto et al. (US20160150995A1), in view of Deacon et al. (US20180182497A1)
Regarding Claim 12, Ratto teaches a method according to claim 11, comprising selecting the one or more other users from a plurality of candidates on the basis of a comparison of personal information relating to the user with personal information relating to the plurality of candidates. The claimed “or more other users” is interpreted as optional. 
Ratto does not teach “selecting on the basis of a comparison of personal information relating to the user with personal information relating to the plurality of candidates”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ratto to incorporate “selecting on the basis of a comparison of personal information relating to the user with personal information relating to the plurality of candidates” as taught by Deacon, motivated by the need to be able reference a patient by using the patient identifier which may be a code that is referenced to the patient identifying information (PII) in a database 125 (Deacon, Para 0062). Doing so allows the identification of a patient using their PII in a database. 

Response to Arguments
Applicant’s arguments, see Page 5, filed on 01/07/2022, with respect to U.S.C §112(b) rejections of claim 1 is persuasive.  The rejections of Claim 1 with respect to U.S.C §112(b) has been withdrawn.
Applicant’s arguments, see Page 5, filed on 01/07/2022, with respect to U.S.C. §102 of claims 1-4. 6-7, 9-11 and 13 are fully considered but they are not persuasive.   
Applicant argues: 
[Ratto does not teach or suggest "measuring a concentration of volatile organic constituents in air exhaled from the oral cavity to determine a measured concentration of volatile organic constituents" as recited by the currently amended claim 1].

Examiner submits that Ratto et al. (Para 0007) teaches analytes analyzed includes volatile sulfur compounds VSC such as methyl mercaptan (CH4S), hydrogen sulfide (H2S), and dimethyl sulfide ((CH3) 2S), where methyl mercaptan (CH4S) and dimethyl sulfide ((CH3) 2S) contains carbon. Regarding the Ratto’s sensor in Para 0039 measuring concentration of volatile sulfur chemicals (VSCs), such as hydrogen sulfide (H2S), Ratto explicitly uses the word “for instance” which has a plain meaning “as an example”. Thus, Examiner argues that H2S is one of the species included in the genus including methyl mercaptan (CH4S) and dimethyl sulfide ((CH3) 2S), that the Ratto’s sensor is capable analyzing. 

Applicant argues: 
Ratto does not teach or suggest determining a success of a
recommended treatment and displaying that success to a user. Therefore, Ratto does not teach or suggest "determining a success of the non-therapeutic treatment on the basis of the respiratory-air loads" and "displaying the success of the non-therapeutic treatment to a user" as recited by the currently amended claim 1.].
Applicant’s arguments with respect to independent claim 1 has been considered and Examiner respectfully disagrees.
Examiners submits in Para 0064-0067, that the Client device provides the determination of the success of the non-therapeutic treatment by providing suggestions based on results from analyses performed in a set time period. For instance, Para 0064, 
To facilitate compact prosecution, Examiner suggests to Applicant to include explicit limitations in Claim 1 that will overcome the teachings of Ratto in the rejections of Claim 1 (Supra). 
Applicant’s arguments, see Page 5, filed on 01/07/2022, with respect to U.S.C. §103 of claims 5 and 8 are fully considered but they are not persuasive.   
Applicant argues: 
[Hao does not teach or suggest "measuring a concentration of volatile organic constituents in air exhaled from the oral cavity to determine a measured concentration of volatile organic constituents" or "determining a success of the non-therapeutic treatment on the basis of the respiratory-air loads" and "displaying the success of the non-therapeutic treatment to a user" as recited by the currently amended claim 1]
Applicant’s arguments with respect to claims 5 and 6 has been considered and Examiner respectfully disagrees.  
Examiner maintains that the combination of Ratto and Hao teaches Claims 5 and 6 limitations as provided (Supra). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                  
/JENNIFER WECKER/Primary Examiner, Art Unit 1797